Citation Nr: 1410063	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1978 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2004, the Veteran filed a claim for service connection, which was denied in a March 2004 rating decision.  In the May 2009 rating decision on appeal, the RO initially considered whether new and material evidence had been submitted to reopen the claim.  However, in January 2013, the RO obtained the Veteran's service personnel records.  These records are relevant, and therefore reconsideration of the claim (that is - on the merits) is warranted under 38 C.F.R. § 3.156(c).  The RO did so in the 2013 supplemental statement of the case.  For this reason, the issue is characterized as above.

As part of the Veteran's claim, he provided testimony at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

To ensure a fully developed record under the VA's duty to assist, a remand is required for the foregoing reasons.

First, there appear to be outstanding VA treatment records.  The RO noted in its initial consideration of this claim in 2004 that VA treatment records dating back to 2000 had been reviewed, and that roughly corresponds with the Veteran's testimony as to when he first sought psychiatric treatment.  However, the records in the file begin in 2003.  

Furthermore, the Veteran is receiving supplemental security income (SSI) benefits through the Social Security Administration.  Records used as a basis for the favorable decision may provide additional relevant evidence to further the Veteran's service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment and hospitalization records from the Denver VA Medical Center dated from 2000 to 2003 and from May 2009 to the present.

2.  Obtain records from the Social Security Administration related to the Veteran's SSI benefits and associate those records with the claims file. 

3.  After obtaining the above records and/or determining they are not available, determine whether additional development is needed, such as a VA psychiatric examination with an opinion as to etiology of his current psychiatric disorder(s). 

4.  Thereafter, readjudicate the issue on appeal (on the merits).  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


